Case 2:20-mc-50338-SJM-APP ECF No. 20 filed 05/18/20          PageID.294    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    LATRICIA FLOWERS-
    CARTER, et al.,
                                                Case No. 2:20-mc-50338
                Petitioners,                    District Judge Stephen J. Murphy, III
                                                Magistrate Judge Anthony P. Patti
    v.

    DOLENGA & DOLENGA,
    PLLC,

           Respondent.
_________________________/


 ORDER GRANTING IN PART AND DENYING IN PART PETITIONERS’
 MOTION TO ENFORCE THE SUBPOENA SERVED ON RESPONDENT
                        (ECF No. 1)

         This matter came before the Court for consideration of Petitioners’ motion to

enforce the subpoena served on Respondent (ECF No. 1), Respondent’s response

in opposition (ECF No. 9), Petitioners’ reply (ECF No. 12), Respondent’s list of

unresolved issues (ECF No. 17), and Petitioners’ list of unresolved issues (ECF

No. 18).1 Judge Murphy referred this motion to me for a hearing and

determination. (ECF No. 4.) As a result of the COVID-19 pandemic and

Michigan Governor Whitmer’s order to shelter in place, a telephonic hearing was


1
 The parties are cautioned that Judge Patti’s Practice Guidelines for discovery
motions require the filing of a joint list of resolved and unresolved issues, or they
may be rejected. Nevertheless, the Court considered both.
Case 2:20-mc-50338-SJM-APP ECF No. 20 filed 05/18/20       PageID.295    Page 2 of 3




held on May 15, 2020, at which counsel as well as Michael Dolenga of Respondent

Dolenga & Dolenga, PLLC appeared by telephone.

      Upon consideration of the motion papers and oral argument, as well as

Michael Dolenga’s testimony on the record, and for all of the reasons stated on the

record by the Court, which are hereby incorporated by reference as though fully

restated herein, Petitioners’ motion to enforce the subpoena served on Respondent

(ECF No. 1) is GRANTED IN PART and DENIED IN PART as follows:

       Respondent must produce, on or before Friday, May 22, 2020, the
        telephone records for its office telephone line that Petitioners
        requested in the subpoena, subject to a redaction of all telephone
        calls not made to the phone numbers for Petitioners and
        Petitioners’ representatives listed in the subpoena, as revised by
        Petitioners’ list of unresolved issues, which noted that the
        subpoena contained a scrivener’s error as to one of the numbers,
        incorrectly listing 888-594-9111 instead of the correct number
        888-595-9111 (see ECF No. 18, PageID.268, fn 1). Accordingly,
        the Court OVERRULES Respondent’s objections to such
        production on the basis of relevancy, over-burdensomeness, and
        proportionality. See Fed. R. Civ. P. 26(b)(1) and (2); see also State
        Farm Mut. Ins. Co. v. Elite Health Centers, Inc., 364 F. Supp.3d
        758, 766-767 (E.D. Mich. 2018).

       The Court also OVERRULES Respondent’s objections on the
        basis of relevancy, over-burdensomeness, and proportionality, to
        the same production of telephone records as outlined above for
        Respondent’s cellular telephone. However, in light of Michael
        Dolenga’s testimony that Verizon has refused to provide him with
        his cellular telephone records for the period in question without a
        subpoena or court order, and after being made aware that Petitioner
        has independently subpoenaed those records from Verizon through
        the U.S. District Court for the District of New Jersey, the Court
        DENIES WITHOUT PREJUDICE Petitioners’ motion to

                                         2
Case 2:20-mc-50338-SJM-APP ECF No. 20 filed 05/18/20       PageID.296    Page 3 of 3




         enforce the subpoena with regard to Respondent’s cellular
         telephone. Instead, Respondent must produce, on or before
         Friday, May 22, 2020, any documents available to it which
         demonstrate the date on which Respondent switched the cellular
         telephone line at issue from a business account to a personal
         account through Verizon, or, if such documentary evidence is
         unavailable, an affidavit or declaration to the same effect.

      Finally, the Court declines to award costs or expenses, neither party having

prevailed in full. Fed. R. Civ. P. 37(a)(5)(C).

   IT IS SO ORDERED.

Dated: May 18, 2020                    ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
